Exhibit 10.33

INVESTMENT MANAGEMENT AGREEMENT (this “Agreement”), dated as of October 31,
2008, between DEUTSCHE INVESTMENT MANAGEMENT AMERICAS INC., a registered
investment adviser organized under the laws of the State of Delaware (the
“Manager”) and the client set forth on the signature page hereto (the “Client”).

W I T N E S S E T H:

WHEREAS, the Client has the authority to appoint managers to manage the funds
held in its account with the Manager (the “Account”); the Client has determined
to appoint the Manager to manage the Account; and the Manager has agreed to
accept such responsibility;

NOW, THEREFORE, the Client and the Manager agree as follows:

1. Appointment of Manager. The Client hereby appoints the Manager as Investment
Manager with respect to the Account, which Account shall consist of such sums of
money and other property, or part interests therein, as shall be agreed upon by
the Manager and the Client and such earnings, profits, increments and accruals
thereon (less losses, deductions and withdrawals) as may occur from time to
time. The Client hereby agrees that the Manager may delegate its discretionary
investment, advisory and other rights, powers and functions hereunder to any of
its affiliates that are banks or investment advisers registered under the
Investment Advisers Act of 1940, as amended (the “Advisers Act”), without
further written consent of the Client, provided, however that the Manager shall
always remain liable to the Client for its obligations hereunder. References
herein to the Manager shall include, as the context may require, any of the
Manager’s affiliates that are selected to manage assets under this Agreement.
The Manager hereby accepts, on behalf of itself and on behalf of its affiliates,
such appointment, provided that any affiliate of the Manager that is delegated
authority under this Agreement shall accept such delegation in an agreement
between the Manager and any such affiliate and acknowledge that it is a
fiduciary with respect to the Account. The Client agrees the Manager will not
enter into transactions for the Account until the Client, or the Custodian (as
defined below), initially funds the Account with suitable assets, cash or cash
substitutes, as determined by the Manager.

2. Manager Representations and Warranties. The Manager represents, warrants and
agrees that it is registered as an investment adviser under the Advisers Act;
and, as a result of its acceptance of the appointment as Manager, it is a
fiduciary with respect to the assets of the Account for which it provides
investment management services hereunder. The Manager hereby represents that
this Agreement has been duly authorized, executed and delivered by the Manager
and constitutes its legal, binding and valid obligation.

3. Client Representations and Warranties. The Client represents, warrants and
agrees that:

(a) Investment of the Account as contemplated hereunder satisfies the funding
policy and the diversification and liquidity requirements of the Client, and
that the Client understands the risks involved in investing in the investments
set forth in the investment policies and guidelines attached hereto as Schedule
A, as the same may be amended by the Client from time to time (the “Investment
Guidelines”);

DIMA Non-ERISA IMA

Separately Managed



--------------------------------------------------------------------------------

(b) The Client has full power and authority under the provisions of the
applicable instruments and legislation governing the Account to execute, deliver
and perform this Agreement on behalf of itself and the Account, and the
transactions contemplated by this Agreement, including but not limited to
transactions in securities, futures, options, currency, forward contracts,
repurchase agreements, deposits, swaps, other derivatives and any other
instrument and obligation of any kind permitted by the Client in the Investment
Guidelines or within the Client’s authority (“Transactions”) and any agreements
which the Manager enters into on behalf of the Client with a counterparty
pursuant to this Agreement are duly authorized by the Client pursuant to the
Client’s policies, board resolution(s), trust agreement(s) or enabling
legislation, or other supporting documents satisfactory to the Manager and any
Transaction counterparty, and are in the Client’s opinion, suitable investments
for the Client. When the Client enters into Transactions and any agreements
which the Manager enters into on behalf of the Client with a counterparty
pursuant to this Agreement, such Transactions and agreements shall be the legal,
valid and binding obligations of the Client and are consistent with and
permissible for the Client;

(c) No restrictions exist on the transfer, sale or other disposition of any of
the assets of the Account and no option, lien, charge, security or encumbrance
exists or will, due to any act or omission of the Client, exist over any of such
assets;

(d) Without limitation, the transactions and agreements which the Manager enters
into on behalf of the Client with a counterparty pursuant to this Agreement will
not violate the constituent documents of, any law, rule, regulation, order or
judgment binding on the Client, or any contractual restriction binding on or
affecting the Client or its properties and no governmental or other notice or
consent is required in connection with the execution, delivery or performance of
this Agreement or of any agreements governing or relating to such obligations;

(e) The Client has provided to the Manager all documentation regulating the
Account including, but not limited to, a certified copy of the resolution of the
Client or other documentation evidencing appropriate action to effect the
appointment of the Manager and such further documentation that the Manager may
reasonably request in furtherance of its obligations hereunder. In addition, the
Client will furnish the Manager with copies of any amendments to or
modifications of any such statute, document, opinion or other instrument as
shall be executed from time to time;

(f) The Manager may include the name of the Client on any representative client
list;

(g) The Client is a Qualified Institutional Buyer (“QIB”), as such term is
defined in Rule 144A(a)(l)(i) of the Securities Act of 1933, as amended. The
Client shall promptly notify the Manager in writing if the Client ceases to be a
QIB and further agrees to provide such evidence of its status as a QIB as the
Manager may reasonably request from time to time;

(h) The Client shall notify the Manager promptly following the occurrence, or if
it knows or has reason to know of the occurrence or likelihood of the
occurrence, of any event which causes a change in the representations and
warranties under this Agreement or which (A) makes investments made pursuant to
this Agreement unlawful or unsuitable for the Client or the Account; or
(B) would operate to limit, suspend or terminate the authority of the Client;

 

2



--------------------------------------------------------------------------------

(i) The Account is not subject to the terms of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), nor elects to be treated as subject
to its terms; and

(j) The Client is not a registered investment company under the Investment
Company Act of 1940, as amended (the “Company Act”).

4. Investment Discretion; Authority to Contract and Use Agents. The Manager
shall invest and reinvest the assets of the Account without distinction between
principal and income, in such investments and in such shares and proportions as
it, in its absolute discretion, may deem advisable. In fulfilling these
investment responsibilities, the Manager is authorized to bind and obligate the
Account for the carrying out of contracts, arrangements, or transactions entered
into by the Manager on the Account’s behalf, and to employ or use
broker-dealers, banks or other agents that it may select, including its
affiliates, domestic or foreign.

Notwithstanding anything to the contrary in the foregoing paragraph, the Manager
shall discharge the foregoing powers and discretions in accordance with the
Investment Guidelines. The Manager shall not be responsible for the
establishment of any such policies and, in implementing such policies and
exercising its authority hereunder, the Manager shall be responsible solely for
the investment and reinvestment of assets in the Account and shall have no duty
to inquire into or review the management or investment of any other assets of
the Client.

Unless otherwise agreed upon, the Investment Guidelines shall be applied at the
time of an investment’s purchase. In the event that the Account, or any
investment of the Account, exceeds or otherwise fails to comply with the
Investment Guidelines as a result of changes in market conditions, the Manager
shall promptly notify the Client and take such corrective action, in its sole
discretion, as it deems advisable.

Except to the extent otherwise directed by the Client, the Manager shall be
responsible for voting all proxies that are solicited with respect to the
Account and shall keep such records as may from time to time be required. The
Manager shall also be responsible for giving or withholding all security holder
consents or authorizations and making all elections in connection with any
mergers, acquisitions, tender offers, bankruptcy proceeding or similar matters
which may affect the Account. All proxies will be voted and elections made in
accordance with the Manager’s written policy in effect from time to time,
receipt of which the Client hereby acknowledges. The Client shall instruct the
Custodian to forward promptly to the Manager receipt of such communications, and
shall instruct the Custodian to follow the Manager’s instructions concerning the
same. The Manager shall not be responsible for voting proxies or for responding
to any shareholder actions not timely received by the Manager. The Manager will
make available to the Client information concerning the voting of proxies and
shareholder actions as required by law or reasonably requested by the Client.

 

3



--------------------------------------------------------------------------------

5. Custody and Safekeeping. The Client has designated a custodian for the
Account (the “Custodian”) and has informed the Manager of the appointment of the
Custodian and has directed the Custodian to take instructions from the Manager.
The Custodian is a qualified custodian as defined in Section 206(4)-2 of the
Advisers Act. Except as provided in Section 7, exclusive responsibility for the
custody and safekeeping of the assets constituting the Account shall remain with
the Custodian. The Manager shall provide the Custodian with such documents and
information, including certification of the Manager’s duly authorized
representatives, as the Custodian may reasonably request. All directions given
by the Manager to the Custodian shall be in writing, and signed by an authorized
representative of the Manager; provided, however, that the Custodian may accept
oral directions from the Manager, subject to confirmation in writing. To the
extent that the Custodian selected by the Client uses an affiliate of the
Manager as a local subcustodian, the Client hereby consents to any transaction
effected as a service with such local subcustodian necessary to invest and hold
assets in such local market, on the same terms and conditions as other similarly
situated non-affiliated clients of such Custodian.

6. Financial Futures, Options on Financial Futures, and Foreign Exchange. To the
extent Client’s trust agreement, board resolution, enabling legislation or other
supporting documents evidence that such Transactions are permitted for the
Client and to the extent set forth in the Investment Guidelines, the Manager may
purchase and sell exchange-traded financial futures contracts, options on
futures contracts, and options. The Manager may open futures and options
accounts and execute futures and options account agreements. In connection with
the Client’s establishment of a futures customer account and execution of a
futures customer agreement, the Manager is authorized to disclose the amount of
the Client’s assets under management from time to time as may be required by one
or more futures commission merchants or other transaction counterparties
(“Brokers”), or as required by regulatory authorities. The Manager may direct
the Custodian to pledge or deposit assets of the Account with one or more
Brokers, and direct such Brokers in the course or in connection with investment
of such assets in satisfaction of exchange related margin requirements and other
related payments required by the terms of the agreements between the Client and
such Brokers. The Client hereby agrees and acknowledges that to the extent
permitted under applicable law, foreign exchange transactions may be executed
with affiliates of the Manager.

7. Investments. Until otherwise directed by the Client, the assets in the
Account shall be invested in accordance with the Investment Guidelines;
provided, however, that the Manager may maintain any part of the Account
uninvested in cash pending investment or distribution, or otherwise as it shall
deem reasonable and prudent, and such cash balances may be invested, to the
extent practicable, in short term investment funds maintained by the Manager or
a third party for which a description shall be provided to the Client
(collectively, the “Investment Funds”). The Client acknowledges receipt of the
applicable prospectuses for the Investment Funds (“Descriptions”) as in effect
on the date of this Agreement and any other documents or information deemed
relevant to the Client’s decision to permit the investment of the Account in
specific Investment Funds.

8. Affiliated Deposits. The Client hereby approves the use of deposits of
Deutsche Bank AG or an affiliate.

 

4



--------------------------------------------------------------------------------

9. Affiliated Mutual Funds and Other Pooled Funds. The Client hereby
acknowledges and agrees that from time to time, the Manager may invest Account
assets in collective investment vehicles managed by the Manager or an affiliate,
including but not limited to open or closed-end mutual funds, whether or not
registered under the Company Act, registered with any foreign regulatory
authority, or any other pooled vehicle, including but not limited to unit
trusts, business trusts, limited partnerships or limited liability companies.

10. Affiliated Brokerage. To the extent permitted by law, the Client hereby
authorizes Manager to effect agency transactions and agency cross-transactions
through affiliated broker-dealers and the Client acknowledges that the Manager,
in effecting or executing agency cross transactions, will have potentially
conflicting divisions of loyalties and responsibilities regarding the parties to
the transactions. The Client represents and warrants that any entity or person
associated with the Client or the Manager that to the extent that the affiliate
executing or effecting the transaction is a member of a national securities
exchange, it is authorized to effect any transaction permitted by Section 11(a)
of the Exchange Act and Rule 11a2-2(T) thereunder on such exchange for the
Account, and the Client consents to the retention of compensation for such
transactions.

11. Affiliated Underwritings. The Client hereby approves the purchase of
securities in a public offering or a Rule 144A offering where an affiliate of
the Manager is a member or a manager of the syndicate and/or the trustee of the
underlying assets of the security.

12. Non-Exclusivity of Services; Aggregation of Orders. The services of the
Manager are not exclusive. The Manager and its affiliates will perform
investment advisory and portfolio management services for various other clients
and it is agreed that the Manager may give advice and take action with respect
to such other funds and other clients or for its own account or for the account
of any of its affiliates or for the accounts of any of their clients
(collectively, “Other Accounts”) which may differ from the advice or the timing
or nature of action taken with respect to the Account or the Investment Funds.
Furthermore, the Manager shall have no obligation to purchase or sell, or to
recommend for purchase or sale for the Account or the Investment Funds any
security or instrument which the Manager or an affiliate may purchase or sell
for Other Accounts. The Manager may aggregate orders for the Account and for the
Investment Funds with orders for Other Accounts.

13. Manager’s Affiliates. Affiliates of the Manager may be dealers in equity and
debt securities, and from time to time may be underwriters or dealers of
securities that may be bought for, held in, or sold from the Account or the
Investment Funds. With respect to each such instance, the Manager represents
that all transactions that are effected for the Account or the Investment Funds
will be made solely in furtherance of their respective investment goals, and the
fact that the Manager’s affiliate is acting as an underwriter or dealer will not
be a factor in the investment decision. In this regard, the Client understands
that the Manager is part of a worldwide, full service investment banking,
broker-dealer, asset management organization, and as such, the Manager and its
affiliates (the “Firm”) and their managing directors, directors, officers and
employees (“Personnel”) may have multiple advisory, transactional and financial
and other interests in securities, instruments and companies that may be
purchased, sold or held by the Manager for the Account. The Firm may act as
adviser to clients in investment banking, financial advisory, asset management
and other capacities related to instruments that may be purchased, sold or held
in the Account, and the Firm may issue, or be engaged as underwriter for

 

5



--------------------------------------------------------------------------------

the issuer of, instruments that the Account may purchase, sell or hold. At
times, these activities may cause departments of the Firm to give advice to
clients that may cause these clients to take actions adverse to the interests of
the Client. The Firm and Personnel may act in a proprietary capacity with long
or short positions, in instruments of all types, including those that the
Account may purchase, sell, or hold. Such activities could affect the prices and
availability of the securities and instruments that the Manager seeks to buy or
sell for the Account, which could adversely impact the performance of the
Account. Personnel may serve as directors of companies the securities of which
the Account may purchase, sell, or hold. The Firm and Personnel may give advice,
and take action, with respect to any of the Firm’s clients or proprietary
accounts that may differ from the advice given, or may involve a different
timing or nature of action taken, than with respect to any one or all of the
Manager’s advisory accounts, and effect transactions for such clients or
proprietary accounts at prices or rates that may be more or less favorable than
for the Account. The Firm and Personnel may obtain and keep any profits,
commissions and fees accruing to them in connection with their activities as
agent or principal in transactions for the Account and other activities for
themselves and other clients and their own accounts and the Manager’s fees as
set forth in this Agreement shall not be abated thereby.

14. Brokerage and Research Services. In accordance with Section 28(e) of the
Securities Exchange Act of 1934, as amended, the Manager may cause the Account
and the Investment Funds to pay a broker or dealer that provides brokerage and
research services to the Manager an amount of commission for effecting a
transaction in excess of the amount of commission that another broker or dealer
would have charged for effecting that transaction, if the Manager determines in
good faith that such amount of commission is reasonable in relation to the value
of the brokerage and research services provided by the broker or dealer, viewed
in terms of either that particular transaction or the Manager’s overall
responsibilities with respect to Other Accounts. These brokerage and research
services may assist the Manager in rendering services to Other Accounts, and not
all such services will necessarily be used in connection with the Account or a
particular Investment Fund. In addition, where permitted by applicable legal and
regulatory requirements, the Manager or its affiliates may execute transactions
on behalf of the Account.

15. Account Statements. The Manager shall deliver to the Client periodic
statements showing all investments of the Account and the net asset value of the
units of participation of the Investment Funds held by the Account as of the
close of business on the last business day of the relevant period, and such
additional statements or reports, at such time or times, as the Client may
reasonably request. Such reports shall be reviewed by the Client, and if no
written objections are received by the Manager within 90 days of the rendering
thereof, the report shall be deemed approved by the Client as to any matter
shown therein.

16. Liability. The Manager shall not be liable for any loss to the Account
arising out of any action taken or omitted by it in good faith in connection
with the Account, except for its own gross negligence or willful or reckless
misconduct. The Manager shall not abe liable for any expenses, losses, damages,
liabilities, charges and claims of any kind or nature whatsoever (“Losses”)
incurred by or threatened against the Manager as the result of any actions it
takes based on instructions it receives from or on behalf of the Client or
Custodian and reasonably believed by the Manager to be genuine and correct. The
Manager shall not be liable for and shall

 

6



--------------------------------------------------------------------------------

be indemnified and held harmless by the Client against any Losses (including,
but not limited to, reasonable counsel fees and expenses) arising out of any
action taken or omitted to be taken by it, except for any Losses attributable to
its own gross negligence or willful misconduct.

17. Fees. The Account shall be responsible for all direct expenses (including,
without limitation, brokerage commissions, transfer fees, registration costs,
taxes and other similar transaction costs and transaction-related fees and
expenses, custody or subcustody fees) incurred pursuant to this Agreement. The
compensation for all investment management services hereunder shall be
determined as provided in the fee schedule, attached as Schedule C hereto, (the
“Fee Schedule”). The Manager is authorized to receive such payment directly from
the Client, provided that the Manager sends a copy of the invoice to the Client
showing the amount of the fee, the manner of the fee calculation and the value
of the Portfolio supporting the fee.

18. Confidential Information. All information and advice furnished by the
Manager to the Client shall be treated as confidential by the Client and shall
not be disclosed to third parties by the Client except as required by law. The
Manager’s name shall not be disclosed to the public or used by the Client
without the prior written approval of the Manager. All proprietary client
information of the Client shall be treated as confidential by the Manager and
shall not be disclosed to the public by the Manager except (i) if such
information is already in, or comes into, the Manager’s possession as a result
of activities unrelated to, or from sources other than, the Client, (ii) if such
information is or becomes available to the public or industry sources other than
as a result of disclosure by the Manager, (iii) if such disclosure is requested
by or through, or related to a judicial, administrative, governmental or
self-regulatory organization process, investigation, inquiry or proceeding, or
otherwise required by applicable law, or (iv) in order for the Manager to carry
out its responsibilities hereunder. Notwithstanding the above, and consistent
with Section 6 of this Agreement, the Client authorizes disclosure by the
Manager of the Client’s name to (i) Brokers and dealers (including without
limitation futures commission merchants if futures are permitted by the
Investment Guidelines) to facilitate the Manager’s trading activities on behalf
of the Client, and (ii) consultants and prospective clients as part of a
representative client list in connection with the completion of marketing
materials. Moreover, the Client hereby authorizes the Manager to share
information about the Client and the Client’s account (“Client Account Data”)
with affiliates of the Manager (collectively with the Manager, “DeAM”) from time
to time for the purpose of: (i) supervising and supporting the management of
DeAM’s business relationship with the Client, (ii) allowing DeAM Management (or
its duly authorized designees) to provide general support to all of DeAM’s
clients globally, and/or (iii) allowing DeAM Legal and Compliance to analyze
regulatory and legal risk that may impact the Client, DeAM’s other clients or
DeAM. The Client is aware that as a result of such access to Client Account
data, a Manager affiliate may be forced under its local law to disclose
available Client information to local governmental authorities, agencies or
courts.

19. Authorized Signatories. All orders, requests, certificates and instructions
with respect to the Account shall be in writing and signed by an authorized
person designated to sign pursuant to a Signature Authority Form in the form of
Schedule D attached hereto.

20. Termination. This Agreement shall be effective until terminated by either
party upon not less than 30 days’ written notice to the other. If this Agreement
is terminated during any period of time for which the Manager has not been
compensated, the compensation

 

7



--------------------------------------------------------------------------------

due to the Manager for such period shall be prorated to the date of termination.
Final transfer of the liquidated proceeds or in-kind assets of the Account shall
be made as of the date of termination, or within such period of time thereafter
that may be necessitated by the withdrawal restrictions of any approved
investment vehicle being used to hold assets of the Account at that date.

21. Notices. Any notice to be given pursuant to this Agreement shall be
delivered or mailed by first class mail, postage prepaid, if to the Manager to
Deutsche Asset Management, One Beacon Street, 14th Floor, Boston, MA 02108;
Attention: Mr. Bernie Ryan, Mailstop BOS08-1102, with a copy to Legal
Department, Deutsche Asset Management, 280 Park Avenue, 6th Floor, New York, NY
10017, Attention: Documentation Specialist, Mailstop NYC03-0620, and if to the
Client, to the address set forth on the signature page hereto.

22. Additional Schedules. The additional schedules attached hereto shall be a
part of this Agreement.

23. Assignment. No assignment of this Agreement shall be made by the Manager
without the consent of the Client. For the purposes of this Agreement, the term
“assignment” shall have the meaning given it by Section 202(a)(l) of the
Advisers Act.

24. Entire Agreement; Amendment. This Agreement, the Schedules and the
Descriptions constitute the entire agreement between the parties with respect to
the subject matter hereof. This Agreement and the Schedules attached hereto and
made a part hereof may be amended at any time, but only by a written instrument
executed by the parties hereto; provided, however, that the Descriptions may be
amended by the Manager at any time in accordance with the terms contained
therein.

25. Governing Law. The laws applicable to contracts being performed in New York
shall govern this Agreement (without regard to conflicts of laws provisions
thereof) as the same may be amended from time to time.

26. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

27. Anti Money Laundering Provisions. To help the government fight the funding
of terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify, and record information that identifies each
client that opens an account. What this means for the Client: When the Client
seeks to open an account, the Manager will ask for the Client name, address, Tax
ID/Employer ID number, and other information that will allow the Manager to
identify the Client. The Manager will also ask for legal documents that
establishes the identity of the Client. The Manager also reserves the right to
ask for more information on the individuals who are signatories for the account
being established with the Manager. At a minimum the Manager will ask for the
names of these individuals but may also ask for address, date of birth, and
other information that will allow the Manager to identify the signatories. The
Manager may also ask to see the signatory’s driver’s license or other
identifying documents.

 

8



--------------------------------------------------------------------------------

28. Cross-Trading. To the extent allowed by the law, the Manager may, from time
to time, cause the Client to purchase investments from, or sell investments to,
another client of the Manager.

29. Force Majeure. The Manager shall not be liable for any loss resulting from,
or caused by, acts of governmental authorities (whether de jure or de facto),
including, without limitation, nationalization, expropriation, and the
imposition of currency restrictions; acts of war, terrorism, insurrection or
revolution; strikes or work stoppages; the inability of a local clearing and
settlement system to settle transactions for reasons beyond the control of the
Custodian; hurricane, cyclone, earthquake, volcanic eruption, nuclear fusion,
fission or radioactivity or other acts of God.

30. Warranties of Performance. No warranty is given by the Manager as to the
performance or profitability of the Account or any part of it.

31. Jury Trials. In the event of litigation in connection with this Agreement,
the parties hereby waive the right to a jury trial.

32. Legal Proceedings. The Manager may, but is not required to, exercise
options, conversion privileges, rights to subscribe to additional shares or
other rights acquired with respect to the Account and may, but is not required
to, consent to or participate in dissolutions, bankruptcies, reorganizations,
consolidations, mergers, sales, leases, mortgages, transfers or other changes
affecting the Account. The Manager will not advise or act for the Client in any
other legal proceedings, including class actions, involving the Account or
issuers of securities held by the Client or any other matter, but shall continue
to monitor, and provide advice with respect to the continued holding or selling
of the Account.

33. Receipt of Form ADV. The Client hereby acknowledges that it received a copy
of Part II of the Manager’s Form ADV under Rule 204-3 (b) of the Investment
Advisers Act of 1940 at least 48 hours prior to entering into this Agreement.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 31
day of October, 2008.

 

MAX BERMUDA LTD. By   /s/ COLIN JAMES   Name: COLIN JAMES   Title: CONTROLLER

 

Address: DEUTSCHE INVESTMENT MANAGEMENT AMERICAS INC. By   /s/ Barton Holl  
Name: Barton Holl   Title: Managing Director By   /s/ Greg Staples   Name: Greg
Staples   Title: Managing Director

 

10